Citation Nr: 0948857	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  07-11 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent 
for service-connected residuals of prostate cancer, post 
operative radical prostatectomy.


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1965 to November 
1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas that granted service connection for 
residuals of prostate cancer and assigned a noncompensable 
evaluation, effective January 9, 2006.  Subsequently, in a 
June 2008 determination, the RO increased the evaluation for 
the Veteran's residuals of prostate cancer to 40 percent 
disabling, effective January 9, 2006.  The United States 
Court of Appeals for Veterans Claims (Court) has held that on 
a claim for an original or increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law or regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit is awarded.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The Court further held that, where a claimant has 
filed a notice of disagreement as to a RO decision assigning 
a particular rating, a subsequent RO decision awarding a 
higher rating, but less than the maximum available benefit, 
does not abrogate the appeal.  See Id.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary to adjudicate the 
Veteran's claim.

In accordance with a March 2009 Board remand, the Veteran was 
scheduled for a VA examination in connection with his claim.  
In August 2009, the AMC sent a letter notifying the Veteran 
that he would be scheduled for an examination at the nearest 
VA medical facility.  The letter stated that the facility 
would notify the Veteran of the date, time, and place of the 
examination.  This letter was mailed to the Veteran's address 
of record in Kensett, Arkansas.  

However, the Board notes that the August 2009 letter from the 
North Arkansas VAMC, indicating the date, time, and place of 
the examination, was mailed to an address in Judsonia, 
Arkansas.  Subsequently, the Veteran reportedly failed to 
appear for his scheduled examination.  There is no indication 
that the address noted in the North Arkansas VAMC letter is 
the Veteran's correct address as subsequent correspondence, 
including the September 2009 supplemental statement of the 
case, was sent to the Kensett address.  Additionally, there 
is no indication that the Veteran changed his address of 
record.  Thus, the Board finds that the Veteran did not 
receive adequate notice of the examination at the correct 
address.

Therefore, the Board finds that the AMC must verify the 
Veteran's current address.  After verification, the AMC must 
schedule a new VA examination and send notice to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the Veteran and 
verify his correct, current address.

2.  The Veteran should then be afforded a 
VA genitourinary examination to determine 
the current nature, extent and severity of 
his service-connected residuals of 
prostate cancer disability.  The entire 
claims file must be made available to the 
examiner and the report of examination 
should include a discussion of the 
Veteran's documented medical history and 
assertions.

All appropriate tests and studies should 
be accomplished (with all results made 
available to the examiner prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The examiner should address any current 
residuals of prostate cancer, including 
past and present chemotherapy or other 
therapeutic procedure.  The examiner 
should also specifically address whether 
there has been local reoccurrence or 
metastasis of the veteran's prostate 
cancer.  If examiner finds that there has 
not been any reoccurrence or metastasis, 
then he or she should indicate whether the 
Veteran's residuals of prostate cancer is 
manifested by leakage, and, if so, whether 
it requires the wearing of absorbent 
materials that must be changed less than 
or more than two times a day, or less than 
or more than four times a day.

The examiner should also report the 
Veteran's urinary frequency for daytime 
and evening voiding, to include whether it 
causes him to awaken at night.  Further, 
the examiner should specify whether the 
disability is manifested by renal 
dysfunction.  If the answer is in the 
affirmative, the examiner should 
specifically indicate whether the Veteran 
requires regular dialysis; the frequency 
and persistence of any edema and 
albuminuria (i.e. whether it is recurring, 
constant, or persistent); the presence and 
extent, if any, of hypertension; BUN and 
creatine levels; extent of decrease of 
function of the kidneys or other related 
organ systems (especially cardiovascular).  
The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

3.  Thereafter, the RO should readjudicate 
the issue on appeal.  In readjudicating 
the claim, the RO must indicate its 
consideration as to whether the initial 
rating should be "staged."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  If the 
benefit sought remains denied, the RO 
should issue the Veteran a supplemental 
statement of the case and afford the 
Veteran the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


